Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16-18 are objected to because of the following informalities:  

Claim 16 recites the following limitation:
“maintaining a position of the impeller with respect to the frame such that, at the location it which the span of the impeller is at its maximum”

This should be changed to:
“maintaining a position of the impeller with respect to the frame such that, at the location  in which the span of the impeller is at its maximum”


Both claims 17-18 directly recite the following limitation:
“there is a gap between the outer edge of the impeller and the inner surface of the frame comprises maintaining the position of the impeller with respect to the frame such that, at the location it which the span of the impeller is at its maximum”

This should be changed to:
“there is a gap between the outer edge of the impeller and the inner surface of the frame comprises maintaining the position of the impeller with respect to the frame such that, at the location  in which the span of the impeller is at its maximum”

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (US 20130053623) hereafter known as Evans.

Regarding Claim 1:
Evans discloses:
An apparatus [see abstract... “A pump for inducing flow within a vascular system"]  comprising: 
a ventricular assist device [see Fig. 1 and para 58... “FIG. 1 illustrates one embodiment of an expandable blood pump 100 according to the present disclosure"  A blood pump is a ventricular assist device] comprising: 
an impeller [see Fig. 7D element 500 and para 85… “the impeller (e.g., impeller 500 as shown in FIG. 6”] configured to be placed inside a structure of the heart or an artery or vein [see para 121 of Evans… “The pump and impeller mechanisms, and the corresponding cannula and flow passage and channel structures, may also be fixed in anatomical position by a catheter support, by the cannula resting against a vessel wall or valve 1103, by a guidance feature resting against the internal or external anatomical structure of a heart, vein, artery, or blood vessel”].;
a frame [see Fig. 7D elements 604 and 606 and para 90… “The support members 604 and ribs 606, or both, may be formed from a wire frame or braid or a laser-cut shape memory tube”] configured to be disposed around the impeller [see Fig. 7D which shows the frame (elements 604 and 606) around the impeller (element 500)] , the frame defining a generally-cylindrical central portion [see Fig. 7D, the section of element 600 that is between elements 614 and 612 is the central portion. The central section of Fig. 7D is labelled in the figure below rejection to this claim], and a proximal conical portion that widens from a proximal end of the frame to a proximal end of the generally-cylindrical central portion [see Fig. 7D element 614 and “a proximal section 614”. This is also labelled in the figure below rejection to this claim];
a motor configured to drive the impeller to pump blood, by rotation of the impeller [see para 143… “the impeller, such as any of the various embodiments of impellers described herein, may be operably connected with a motor at or near the pump end of the catheter. An electrical system may be driven by the control and/or power unit operably connected at or to an external end of the catheter and may condition the energy for use in controlling the motor and rotating the impeller”],
the impeller being configured to be disposed at least partially within the proximal conical portion of the frame during at least some of a time during which the impeller rotates [see Fig. 7F which shows element 532 as being positioned within element 614 (i.e. the proximal conical portion) and para 96… “with blades 502 and wires 501 fixed to drive shaft 630 on proximal end 532 of blades 502 and impeller 500”. Discloses element 532 as being the proximal end of the blades of the impeller. Thus, the proximal end of the impeller is understood to always be disposed in the proximal conical portion once it is operating].
Also, Evans discloses placing the blood pump in a structure of the heart or an artery or vein as previously mentioned [see para 121 of Evans… “The pump and impeller mechanisms, and the corresponding cannula and flow passage and channel structures, may also be fixed in anatomical position by a catheter support, by the cannula resting against a vessel wall or valve 1103, by a guidance feature resting against the internal or external anatomical structure of a heart, vein, artery, or blood vessel”].
However, Evans doesn’t explicitly disclose placing the blood pump in the left ventricle. Thus, Evans fails to fully disclose the impeller as being “configured to be placed inside a left ventricle of a subject” and the motor as being “configured to drive the impeller to pump blood from the left ventricle to an aorta of the subject”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans by placing the blood pump including the propeller at an inlet of the left-ventricle and thereby use this device as a left ventricle assist device because placing the blood pump as this location is a subset of internal anatomical structure of the heart which Evans discloses. 

.

    PNG
    media_image1.png
    553
    884
    media_image1.png
    Greyscale


Regarding claim 10:
A method [see para 2… “the present disclosure relates to expandable blood pumps and methods of their deployment and use for circulatory support.”] comprising: 
placing a ventricular assist device [see Fig. 1 and para 58... “FIG. 1 illustrates one embodiment of an expandable blood pump 100 according to the present disclosure"  A blood pump is a ventricular assist device] into a body of a subject [see para 121 of Evans… “The pump and impeller mechanisms, and the corresponding cannula and flow passage and channel structures, may also be fixed in anatomical position by a catheter support, by the cannula resting against a vessel wall or valve 1103, by a guidance feature resting against the internal or external anatomical structure of a heart, vein, artery, or blood vessel”], such that:
an impeller [see Fig. 7D element 500 and para 85… “the impeller (e.g., impeller 500 as shown in FIG. 6”] of the ventricular assist device is placed inside the heart or an artery or vein of a subject [see para 121 of Evans… “The pump and impeller mechanisms, and the corresponding cannula and flow passage and channel structures, may also be fixed in anatomical position by a catheter support, by the cannula resting against a vessel wall or valve 1103, by a guidance feature resting against the internal or external anatomical structure of a heart, vein, artery, or blood vessel”].;
a frame [see Fig. 7D elements 604 and 606 and para 90… “The support members 604 and ribs 606, or both, may be formed from a wire frame or braid or a laser-cut shape memory tube”] of the ventricular assist device is disposed around the impeller [see Fig. 7D which shows the frame (elements 604 and 606) around the impeller (element 500)], the frame defining generally-cylindrical central portion [see Fig. 7D, the section of element 600 that is between elements 614 and 612 is the central portion. The central section of Fig. 7D is also labelled in the labelled figure below rejection to this claim], and a proximal conical portion that widens from a proximal end of the frame to a proximal end of the generally-cylindrical central portion [see Fig. 7D element 614 and “a proximal section 614”. This is also labelled in the figure below the rejection to this claim];
driving the impeller to pump blood, by activating a motor to rotate of the impeller [see para 143… “the impeller, such as any of the various embodiments of impellers described herein, may be operably connected with a motor at or near the pump end of the catheter. An electrical system may be driven by the control and/or power unit operably connected at or to an external end of the catheter and may condition the energy for use in controlling the motor and rotating the impeller”], the placement of the impeller within the frame being such that the impeller is disposed at least partially within the proximal conical portion of the frame during at least some of a time during which the impeller rotates [see Fig. 7F which shows element 532 as being positioned within element 614 (i.e. the proximal conical portion) and para 96… “with blades 502 and wires 501 fixed to drive shaft 630 on proximal end 532 of blades 502 and impeller 500”. Discloses element 532 as being the proximal end of the blades of the impeller. Thus, the proximal end of the impeller is understood to always be disposed in the proximal conical portion once it is operating].
However, Evans fails to explicitly disclose that the impeller is “placed inside a left ventricle of the subject” as claimed and the motor as driving the impeller to pump blood “from the left ventricle to an aorta of the subject”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans by placing the blood pump including the impeller in the left-ventricle and thereby pumping blood from the left ventricle to an aorta of the as this placement is a subset of internal anatomical placements within the heart which Evans discloses. 


    PNG
    media_image1.png
    553
    884
    media_image1.png
    Greyscale

Regarding claims 2 and 11:
Para 94 of Evans [see para 97… “impeller 500 slides or displaces axially toward the proximal (fixed) end 532” ] and para 100 of Evans [see “distal end 618 of cannula 600 may be radially fixed with respect to drive shaft 630, with axial freedom of motion provided by sliding drive shaft axially within catheter 610.”] discloses how both the impeller and drive shaft undergo back and forth motion during operation and para 80 of Evans [“Generally, the operational direction of rotation R may be from a relatively higher pressure surface of blade (or blade pair) 522 toward a relatively lower pressure surface of blade (or blade pair) 522, as shown in FIG. 5E.”] shows how pressure difference is used for back-and-forth motion.

Regarding claims 3 and 12, see rejection to claims 1 and 10 which discuss how the proximal end of the impeller is fixed in the proximal conical portion. Thus, the impeller is at least partially within the proximal conical portion of the frame during systole of the subject.

Regarding claims 4-5 and 13-14,  Figs. 5A and 7F show the impeller (element 502) as widening from a proximal end to a maximum. This is also labelled in the labelled figures below the rejection to these claims. Additionally, Fig. 5A and 7F shows the impeller (element 502) as narrowing from a maximum to a distal end. This is also labelled in the labelled figures below the rejection to these claims.

    PNG
    media_image2.png
    677
    890
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    569
    730
    media_image3.png
    Greyscale


Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans as applied to claims 1,4 and 10, 13 above, and further in view of McBride et al (US 20080114339) hereafter known as McBride
Evans discloses the invention substantially as claimed including all the limitations of claims 1, 4 and 10, 13.
However, Evans is silent as to size and dimensions of the impeller. Thus, Evans fails to disclose “an outer diameter of the impeller at the location at which the span of the impeller is at its maximum is more than 6 mm” as recited by claim 6 or “wherein placing the ventricular assist device into the subject's body comprises placing into the subject's body a ventricular assist device the impeller of which is shaped such that an outer diameter of the impeller at the location at which the span of the impeller is at its maximum is more than 6 mm.” as recited by claim 15. 
McBride discloses that 7mm is a known impeller diameter size [see para 180… “deploying the impeller (for example, to a diameter of between about 6 mm and about 7 mm)”] used in the analogous art of blood pumps placed in the left ventricle [see para 2… “Still more particularly, the present invention relates to blood pumps such as left or right ventricular assist devices with an expandable impeller for treatment of heart disease.”]
Since Evans is silent as to the size of the impeller of the blood pump and McBride discloses that an impeller with a diameter of 7mm is a known impeller sized used for blood pumps placed in the left ventricle of the heart, it would have been obvious at the time the invention was filed to modify Evans by sizing the diameter of the impeller to be 7 mm (i.e. greater than 6 mm) similarity to that of McBride as this is a known size for an impeller of a blood pump

Claim(s) 7-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of McBride as applied to claims 1,4, 6, 10, 13 and 15 above, and further in view of Siess et al (US 20030100816) hereafter known as Siess.
Evans in view of McBride discloses the invention substantially as claimed including all the limitations of claims 1, 4, 6,10, 13 and 15.
However, Evans in view of McBride is silent as to size and dimensions of the frame either individually or relative to the impeller. Thus, Evans in view of McBride fails to disclose “wherein the impeller is configured such that, at the location it which the span of the impeller is at its maximum, there is a gap between an outer edge of the impeller and an inner surface of the frame that is maintained during the rotation of the impeller” as recited by claim 7 or “wherein driving the impeller to pump blood from the left ventricle to the subject's aorta, comprises maintaining a position of the impeller with respect to the frame such that, at the location it which the span of the impeller is at its maximum, there is a gap between an outer edge of the impeller and an inner surface of the frame that is maintained” as recited by claim 16. Additionally, Evans in view of McBride fails to disclose “wherein the impeller is configured such that the gap is less than 1 mm” as recited by claim 8 or “wherein the impeller is configured such that the gap is less than 0.4 mm” as recited by claim 9. Finally, Evans in view of McBride fails to wherein maintaining the position of the impeller with respect to the frame such that, at the location it which the span of the impeller is at its maximum there is a gap between the outer edge of the impeller and the inner surface of the frame comprises maintaining the position of the impeller with respect to the frame such that, at the location it which the span of the impeller is at its maximum, there is a gap that is less than 1 mm between the outer edge of the impeller and the inner surface of the frame that is maintained” as recited by claim 17 or “wherein maintaining the position of the impeller with  respect to the frame such that, at the location it which the span of the impeller is at its maximum, there is a gap between the outer edge of the impeller and the inner surface of the frame comprises maintaining the position of the impeller with respect to the frame such that, at the location it which the span of the impeller is at its maximum, there is a gap that is less than 0.4 mm between the outer edge of the impeller and the inner surface of the frame that is maintained” as recited by claim 18.
Siess discloses including a gap clearance of .1 mm between the impeller (understood to be the maximum width of the impeller) and the frame provides a good compromise between hydraulic losses and protecting against blood damage [see para 19… “The impeller 13 rotates in a cylindrical pump ring 16 the diameter of which is about the same as that of the envelope of the impeller. The running gap amounts to about 0.1 mm. This represents a good compromise between blood damage and hydraulic losses.”] in the analogous art of blood pumps [see para 1… “The invention relates to a paracardiac blood pump”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans in view of McBride by including a clearance gap of .1 mm between the maximum point of the impeller and the frame similarly to that disclosed by Siess (reciting claims 7-9 and 16-18) as this gap size provides a good compromise in hydraulic losses and protecting against blood damage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792